DETAILED ACTION

Notice of Pre-AIA  orAIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022  has been entered.
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
	Claims 1, 4 and 18 are cancelled.  Claim 19 is newly added.  Claims 2, 3, 5-17 and 19 are pending in this application and examined in this Office Action. 

Status of Objections/Rejections 
1.	Applicants state (Remarks, The Specification, page 2) that “Applicant has also made amendments to the specification to correct some obvious translational errors from the German language disclosure (WO 2017/198258 A1). That amendment does not introduce new matter.” It is not clear from the current amendment what those other amendments would be or what errors constitute the “obvious translational errors.” Clarification is requested. 
	In reply, the objection to the disclosure is withdrawn in view of applicant’s clarification regarding the “translational errors.”

2.	The rejection of claims 5, 8-10 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention stands as follows:
	The rejection of claim 8 for reciting the phrase “characterized by” is withdrawn in view of the amendment deleting the phrase.

3.	The rejection of claims 18 and 2-17  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite regarding the order of addition of cells PEG or heparin is withdrawn in view of the cancellation of claim 18 and the addition of new claim 19.

4.	The rejection of claims 18, 2, 4, 5, 6, 8, 9, 11 under 35 U.S.C. 103 as being unpatentable over Tsurkan et al. (“Defined Polymer-Peptide Conjugates to Form Cell- Instructive starPEG-Heparin Matrices in Situ,” Advanced Materials 2013, 25, 2606- 2610)(Tsurkan) in view of Johnson et al (“Functional Neural Development from Human Embryonic Stem Cells: Accelerated Synaptic Activity via Astrocyte Coculture,” The Journal of Neuroscience, March 21, 2007, 27(12): 3069 —3077) (Johnson) and Hartley et al (“Functional Synapses Are Formed Between Human NTera2 (NT2N, NNT) is withdrawn in view of the cancellation of claim 18 but is recast below.

5.	The rejection of claims, 3, 12-17 under 35 U.S.C. 103 as being unpatentable over Tsurkan, Johnson and Hartley as applied to claims 18, 2, 4, 5, 6, 8, 9, and 11 above and further in view of Zhang et al. (“A 3D Alzheimer’s disease culture model and the induction of P21-activated kinase mediated sensing in iPSC derived neurons,” Biomaterials 35 (2014) 1420-1428) is withdrawn and recast below.

6.	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Tsurkan, Johnson and Hartley as applied to claims 18, 2, 4, 5, 6, 8, 9and 11 above and further in view of Wieduwild et al (“Minimal Peptide Motif for Non-covalent Peptide- Heparin Hydrogels, JACS 2013, 135,2919-2922) is withdrawn and recast below.

7.	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Tsurkan, Johnson and Hartley as applied to claims 18, 2, 4, 5,6, 8, 9 and 11 above and further in view of Schwartz et al (“Human pluripotent stem cell-derived neural constructs for predicting neural toxicity,” PNAS, 112(40): 12516-12521, October 6, 2015) (Schwartz) is withdrawn and recast below.

8.	The rejection of claims 12-15 and 17 under 35 U.S.C. 103 as being unpatentable over Tsurkan, Johnson and Hartley as applied to claims 18, 2, 4, 5, 6, 8, 9 and 11 above and further in view of Odawara et al (“Control of neural network patterning using collage gel photothermal etching,” Lab on a Chip, 2013, 13, 2040-2046) is withdrawn and recast.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 19, 2, 5, 6, 8, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurkan (above) in view of Johnson (above).

Tsurkan discloses (page 2602, column 2, first full paragraph) the in situ formation of star-PEG-peptide heparin hydrogels (the claimed “synthetic hydrogel system containing gel components polyethylene glycol (PEG) and heparin for forming a three dimensional hydrogel system;” claim 19, first part) (the claimed “three- dimensional hydrogel system is a multi-arm polyethylene glycol (star-PEG)- heparin containing hydrogel;” claim 5, first part). 
Tsurkan discloses (page 2606, right column, middle paragraph)  crosslinking of the heparin-peptide and  PEG-peptide conjugates in situ in the presence of a cell or organ culture, disclosing the claimed “culturing the human neuronal and glial cells in the synthetic hydrogel system;” claim 19 second part.  Tsurkan discloses (supplemental information (SI), page 5, bottom paragraph) the heparin (HM6) was added to the cell suspension, disclosing the claimed “wherein in the introducing step, the cells were first mixed with one of the gel components, either the PEG or heparin;” claim 19, part 3 first part).  Tsurkan discloses (SI, page 5, bottom paragraph) the PEG solution was then added to the solution of the heparin and cells. Tsurkan therefore discloses the claimed  “wherein in the introducing step, the human neuronal and glial cells were first mixed with one of the gel components, either PEG or heparin and then introduced into the synthetic hydrogel system together with both gel components, such that the human neuronal and glial cells are already present;” claim 19, last part.
The mixing of the PEG into the heparin-cell solution is considered to meet the claim element “ introduced into the synthetic hydrogel system with both gel components such that the cells are already present during the formation of the 3 dimensional hydrogel with the said gel components” (claim 19, third part).
Tsurkan discloses the hydrogels were 4-armed (the claimed “multi-armed;” claim 5), end functionalized polyethylene glycol (star-PEG) and the conjugation of hydrophobic peptides such as laminin-derived adhesion peptides thereto (page 2602, col 2, bottom paragraph).
Tsurkan discloses the crosslinking is via enzymatically cleavable peptide sequences such as a metalloproteinase (MMP) cleavable sequence (page 2607, first column bottom paragraph) (the claimed “star-PEG- heparin containing hydrogel system is crosslinked via enzymatically cleavable peptide sequences, wherein the star -PEG-heparin hydrogel system is cleavable;” claim 5, part 2 and 3). Regarding claim 5, the term “locally changeable” is construed to mean that the structure of the star-PEG-heparin gel can be changed to a different form .
Regarding claim 6, Tsurkan discloses the development of novel star-PEG- peptide conjugates with terminal thiol groups which can be utilized as nucleophiles in Michael addition reactions with electron deficient double bond-containing components (Scheme 1) (page 2602, column 2, first full paragraph) (the claimed “wherein the hydrogel matrix of the hydrogel is formed by a covalent crosslinking of a thiol-terminated star-PEG—peptide conjugate”).
Tsurkan discloses the Star- PEG-peptide conjugates were subsequently crosslinked using commercially available maleimide-terminated star-PEG molecules (page 2607, second column, last paragraph). Tsurkan therefore discloses the claimed “hydrogel matrix formed by a covalent crosslinking of a thio terminated star-PEG peptide conjugate and a heparin functionalized by maleimide and cross linked via a Michael addition.” See, also Scheme 1, showing 1-8 maleimide groups per heparin.
Regarding claim 8, Tsurkan discloses (page 2608, second column) the hydrogel matrix could be tuned by increasing the ratio of star-PEG to heparin leading to a hydrogel with a higher storage modulus, and that hydrogels of varying stiffness, approximately 200PA to 6000Pa, could be formed.  Tsurkan discloses a hydrogel having a storage modulus of from 0.100-0.600 kPa, disclosing a range encompassing the claimed “range of from 300-600 pascals” (figures 2A, 2B).
Regarding claim 9, Tsurkan discloses the star-PEG-heparin hydrogel system is modified with RGD peptides, which are peptide units derived from proteins of the ECM in Figure 2D (the claimed “signaling molecules and/or with functional peptide units derived from proteins of an extracellular matrix (ECM).”
Tsurkan differs from the claims in that the document fails to disclose introduction of a mixture of human neuronal and human glial cells into a synthetic 3D hydrogel system. However, Johnson cures the deficiency.
Johnson discloses co-culture of human neuronal cells and human glial cells via development and differentiation from human hES cells (Abstract) (the claimed co-culture of “human neuronal cells and human glial cells;” claim 19 preamble). Johnson discloses the onset of spontaneous synaptic activity also occurred after 7 weeks of differentiation, in association with the differentiation of astrocytes within the culture.
Johnson discloses the human neuronal cells and human glial cells were derived via development and differentiation from human hES cells (the claimed “human neuronal stem and progenitor cells;” claim 2).
Johnson discloses (figure 1 C,D) the neurons expressed mature neuronal cortical markers such as βlll-tubulin and MAP2 (the claimed “mature neuronal cortical markers;” claim 19, preamble), that the neurons showed electrophysiological maturation (page 3071, right column, bottom paragraph) (the claimed “electrophysical activity;” claim 19 preamble) and that the neurons showed GABA receptor mediated currents that could be blocked with bicuculline (figure 5, Bii) (the claimed “responsiveness to neurotransmitters;” claim 19 preamble). Johnson therefor discloses the claimed  “method for forming a functional neuronal network of human neuronal and human glial cells” (claim 19 preamble).
It would have been obvious to one of ordinary skill to modify the Tsurkan culture method by using human neuronal and human glial cells as suggested by Johnson in view of the teachings of Tsurkan that cells embedded into the hydrogel an undergo morphogenesis into therapeutically desired phenotypes (Tsurkan, page 2606, right column, first full paragraph) and the teachings of Johnson disclosing formation of a functional human neuronal network comprising both human neuronal and human glial cells (claim 11, the claimed “human neuronal three dimensional functional network produced by the method of claim 19”).
One of ordinary skill would have had a reasonable expectation of success in modifying the Tsurkan culture method and obtaining a three dimension functional human neuronal network in view of the teachings of Johnson disclosing successfully obtaining a functional human neuronal network in a two dimensional culture system and Tsurkan that cells embedded into the hydrogel an undergo morphogenesis into therapeutically desired phenotypes
One of ordinary skill would have been motivated to obtain functional neuronal networks of human neuronal and human glial cells in view of the teachings of Tsurkan that cells embedded into the hydrogel an undergo morphogenesis into therapeutically desired phenotypes.

2.	Claims 3, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurkan and Johnson as applied to claims 19 , 2, 5, 6, 8, 9, and 11 above and further in view of Zhang (above). The teachings of Tsurkan and Johnson above are incorporated herein in their entirety.
Tsurkan and Johnson differ from the claims in that the documents fail to disclose the culture of human iPS cells. However, Zhang cures the deficiency.
Regarding claim 3, Zhang discloses (Abstract) differentiating neurons from neuroepithelial stem cells, derived from induced pluripotent stem cells, thus disclosing the claimed human neuronal stem and progenitor cells.
Regarding claims 12, 14, Zhang discloses monitoring the formation of the neuronal network by light microscopy, which revealed the presence of complex, branched neuronal structures in both the 2D and 3D matrix (page 1422, right column, top paragraph), inherently disclosing the claimed quantitatively analyzing the rate of cell growth, length, number and density of branches of the forming network (claim 12) and the claimed “quantitatively analyzing the connectivity” (claim 14).
 It would have been obvious to one of ordinary skill to monitor the rate of growth, length, number and density of the branches forming the network in order to determine whether the 3D culture model has the correct cell type specification and correct environment essential to achieve relevant responses as in an in vitro disease model as taught by Zhang (Zhang, abstract).  Zhang discloses monitoring the formation of the neural network over a period of 2 weeks (page 1421, 2.1 Cell Culture), disclosing the claimed “monitoring the formation of the neural network continuously over time” (claim 13).
Regarding claims 15 -17, Zhang discloses use of the cell culture system to model the effects αβ oligomers associated with Alzheimer’s Disease, thus disclosing the claimed “utilizing the pattern of formation of neurons and/or neuronal networks for modeling diseases” which have an effect in the human brain (page 1424, left column, 3.4 Evaluation of response to αβ oligomers) (claim 15). The αβ oligomers associated with Alzheimer’s are known to be disease-relevant protein aggregates “in respective disease modeling’ (page 1424, left column, 3.4 Evaluation of response to αβ oligomers) (claim 16).  Zhang discloses the claimed “wherein said quantitative analysis involved molecules and/or active ingredients which influence neuronal activity” (claim 17).
It would have been obvious to one of ordinary skill in the art to modify the Tsurkan Johnson 3D hydrogel star-PEG cell culture method by utilizing human neuronal stem and progenitor cells derived from induced pluripotent stem cells as suggested by Zhang in view of the teachings of Tsurkan that that the Tsurkan hydrogel system could be easily adapted to different cell- or tissue-related requirements thus providing a platform for a variety of advanced in vitro cell culture and in vivo applications in regenerative medicine and in view of Zhang that 3D hydrogel cultures offer a suitable stiffness for neural cells and a higher degree of control of cellular context (page 1421, left column, top paragraph).
One of ordinary skill in the art would have had a reasonable expectation of success in obtaining a functional neuronal network of human neuronal and glial cells in the Tsurkan Johnson 3D system view of the teachings of Tsurkan that the independent tunability of biophysical characteristics, GAG-concentration, and biochemical modification makes the star-PEG-heparin hydrogel material clearly beneficial over other matrix preparations commonly used in cell biology and the further teachings of Tsurkan (page 2609, second column) that the Tsurkan hydrogel system could be easily adapted to different cell- or tissue-related requirements thus providing a platform for a variety of advanced in vitro cell culture and in vivo applications in regenerative medicine.
One of ordinary skill would have been motivated to obtain a functional human neuronal network derived from iPSCs in a 3 dimensional culture system in view of the teachings of Zhang (Abstract) that a dimensional (3D) culture of stem cell derived neurons can induce in vivo like responses related to Alzheimer’s disease, not recapitulated with conventional 2D cultures and that the 3D in vitro model has higher resemblance to the AD pathology than conventional 2D cultures and could be used in further studies of the disease.

3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsurkan and Johnson as applied to claims 19, 2, 5, 6, 8, 9 and 11 above and further in view of Wieduwild (above). The teachings of Tsurkan and Johnson above are incorporated herein in their entirety.

Tsurkan and Johnson differ from the claims in that the documents fail to disclose the star-PEG peptide conjugate comprises conjugates of two or more peptides coupled to polymer chain wherein the peptide sequence contains the dipeptide motif (BA)n, wherein B is an amino acid having a positively charged side chain, A is alanine and is a number from 5 to 20. However, Wieduwild cures the deficiency.

Wieduwild discloses a minimal peptide motif for non-covalent peptide-heparin hydrogels (title). Wieduwild discloses a system based on peptide motifs can be used to design tunable, non-covalent polymer matrices and that networks based on heparin are of particular interest because of their ability to bind many important signaling molecules (page 2919, left column, first paragraph). Wieduwild discloses the motif (BA)n (page 2920, left column, top paragraph), where B is a basic residue, either arginine or lysine. 	Wieduwild discloses (page 2920, left column, second paragraph) that the thiol group of cysteine was used to couple the peptides to maleimide-functionalized 10 kDa starPEG by Michael-type addition reactions. Wieduwild discloses (page 2920, left column, second paragraph) to test for hydrogel formation, these conjugates were mixed with 14 kDa heparin at a 1:1 ratio in physiological phosphate buffer (PBS) (Scheme 1, Figures S3 and S4) (page 2920, left column, second paragraph), disclosing the claimed “hydrogel self-organization.” Wieduwild discloses the RA7—starPEG, KA5—starPEG, and KA7- star-PEG formed stable hydrogels with heparin and had a wide range of stiffness levels (Table 1) (page 2920, left column, third paragraph).

Wieduwild discloses other attributes of the KA7-star-PEG-heparin hydrogels such the ability to keep in PBS and cell culture medium for months (page 2920, left column, last paragraph). Wieduwild discloses (page 2920, right column, top paragraph) the (BA)n amino acid motif was found to have a very simple S/F relationship through mutational studies in which “function” refers to the assembly of the peptide— starPEG conjugate and heparin into a hydrogel. Wieduwild discloses the relationship is governed by the following rules: (1) At least five repeats of the (BA), motif are required for the assembly of the peptide—starPEG conjugate with heparin and that increasing the number of (BA)n repeats results in stiffer gels (Table Il). Seven repeats of either the KA or RA motif produce stiffer hydrogels than do 5 repeats. If the same number of repeats is used, the (KA), peptides generate hydrogels that are stiffer than those from the (RA), peptides. (2) The heparin induced a-helix formation is necessary for the assembly process (Figures la and S6d, Tables 1 and S2). Wieduwild discloses heparin and KA7— starPEG or heparin and KA5—starPEG formed hydrogels more slowly (page 2921, left column, third full paragraph). Wieduwild discloses that by changing the heparin and/or peptide—starPEG concentrations, the mechanical properties can be further tuned over more than an order of magnitude and that, remarkably, at a concentration as low as 0.5 mM, heparin can still form a hydrogel with KA7—starPEG (2.5 mM) (page2921, right column, top paragraph). Wieduwild discloses that because of the relatively rapid gelation, 5 mM KA7—starPEG and 5 mM heparin provided the optimal reagents for cell embedding (page 2922, left column, top paragraph).
Wieduwild discloses (page 2922, left column, last full paragraph) simple variables govern a highly flexible system that can easily be tuned by changing the number of (BA), repeats, by adjusting the concentration of each component, or by introducing simple mutations and that, importantly, stable hydrogels can be formed in the presence of large quantities of cells in cell culture medium at 37 °C, and cells embedded within the non-covalent hydrogel survive and are metabolically active.
Wieduwild discloses the (BA)n peptides comprising 7 dipeptide residues, a number falling within the claimed range of 5 to 20 (claim 7).  It would have been obvious to one of ordinary skill to choose that number of (BA)n repeats in order to obtain a stable hydrogel gel system suitable for the growth of desired cell types.
It would have been obvious to one of ordinary skill to modify the culture method of Tsurkan Johnson (covalent star-PEG-heparin hydrogel system) by using the (BA)n peptide as suggested by Wieduwild in view of the teachings of Wieduwild that stable hydrogels comprising the (BA)n motif can be formed in the presence of large quantities of cells in cell culture medium at 37 °C, and cells embedded within the non-covalent hydrogel survive and are metabolically active. 
One of ordinary skill would have had a reasonable expectation of success in modifying the culture method of Tsurkan Johnson  by including the BA(n) peptide in the PEG-heparin hydrogel view of the teachings of Wieduwild that the cells embedded therein are metabolically active. 
One of ordinary skill in the art would have been motivated to utilize a cell culture system optimizing cell growth and sustainably maintaining large cell numbers in order to facilitate development of cell model systems.

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsurkan and  Johnson and Hartley as applied to claims 19, 2, 5, 6, 8, 9 and 11 above and further in view of Schwartz (above). The teachings of Tsurkan and Johnson above are incorporated herein in their entirety.
Tsurkan and Johnson differ from the claims in that the documents fail to disclose further co-culture with human mesenchymal stromal cells and endothelial cells. However, Schwartz cures the deficiency.
Schwartz discloses (figure 1, page 12518, left column, first full paragraph) human endothelial cells and human mesenchymal stem cells were added to the culture of human embryonic stem cell-derived precursor cells (which give rise to both neuronal and glial cells, per teachings of Johnson, above) at day 9 and microglia and macrophage precursors at day 13 (disclosing the claimed “wherein the human neuronal and glial cells are co-cultured together with human mesenchymal stromal cells and endothelial cells, which are spatially coincident co-localized with the human neuronal and glial cells”).
It would have been obvious to one of ordinary skill in the art to modify the 3D hydrogel star-PEG cell culture method of Tsurkan and Johnson by adding the human mesenchymal stromal cells and human endothelial cells as suggested by Schwartz in view of the teachings of Tsurkan (page 2609, second column) that the Tsurkan hydrogel system could be easily adapted to different cell- or tissue-related requirements thus providing a platform for a variety of advanced in vitro cell culture and in vivo applications in regenerative medicine.
One of ordinary skill would have had a reasonable expectation of success in co- culturing of human neuronal, human glial, human endothelial cells and human mesenchymal stromal cells in view of the teachings of Schwartz, showing successful co-cultivation of neuronal, glial, vascular, and microglial populations and the teachings of Tsurkan, disclosing the 3D hydrogel system is easily adaptable to a variety of cell culture conditions.
One of ordinary skill would have been motivated to further co-culture with human mesenchymal stromal cells and endothelial cells in view of the teachings of Schwartz that the culture of the neuron progenitor cells on chemically defined hydrogels under serum-free conditions resulted in neural constructs having high sample uniformity and that by producing uniform samples with diverse features that include neuronal, glial, vascular, and microglial populations, the 3D neural constructs should be suitable for predicting toxicities for chemicals that target a wide range of interactions important to brain development.

4.	Claims 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurkan, Johnson as applied to claims 19, 2, 5, 6, 8, 9 and 11 above and further in view of Odawara (above). The teachings of Tsurkan and Johnson above are incorporated herein in their entirety.

Tsurkan and Johnson differ from the claims in that the documents fail to disclose quantitatively analyzing the rate of cell growth, length, number and branch density of the branches forming the neural network. However, Odawara cures the deficiency.

Regarding claim 12, Odawara discloses a 3D collagen gel and guidance of neural network formation under microscopic observation (Abstract) and guiding the direction of neurite elongation (Abstract) (the claimed analysis of length)(claim 12). Odawara also discloses controlling the number of each neural subtype (the claimed analysis of number), thereby controlling the rate of cell growth (claim 12). Because Odawara discloses controlling cell number and cell types during cultivation and that the direction of neurite elongation can be controlled to produce desired network properties, Odawara discloses analyzing the length, number and density of the branches forming the network (claim 12).
Regarding claims 13 and 14, Odawara discloses quantitative analysis of the connectivity patterns of the neuronal cells by monitoring intracellular Ca+2 waves (page 2042, left column, third full paragraph) (the claimed “monitoring the formation of the neuronal network continuously over time;” claim 13) (the claimed “quantitatively analyzing connectivity and/or electrophysiological activity of the neuronal cells within the neuronal network;” claim 14).

Regarding claims 15 and 17, Odawara discloses a technique for constructing 3D neuronal networks on gels and the ability to select cell number and type within an isolated cluster of cells and to control connectivity patterns (page 2045, right column, Conclusions). Odawara discloses the method is useful for drug screening assays (the claimed “utilizing the pattern of formation or neurons and/or neuronal networks for modeling diseases” which have an effect on the formation neurons in the human brain;”  claim 15) and a method for testing molecules and/or active ingredients which influence neuronal activity and/or network formation (claim 17).
It would have been obvious to one of ordinary skill to modify the Tsurkan Johnson culture method by analyzing the rate of cell growth, length, number and density of branches in their 3D hydrogel as suggested by Odawara in order to determine if the culture conditions are producing a culture system having desired network properties.
One of ordinary skill in the art would have had a reasonable expectation of success in quantitatively analyzing the rate of cell growth, length, number and branch density of the branches in the cells forming the neural network of the Tsurkan Johnson 3D star-PEG-heparin hydrogen in view of the teachings Odawara that such monitoring can be accomplished in 3D gel systems (page 2045, left column, bottom paragraph) and in view of the teachings of Tsurkan, explicitly disclosing monitoring the formation of the neurons and glial cells in the neural constructs (fig 2, appendix) and the formation of the vascular network within the neural construct (Johnson, figure 1, G and J).
One of ordinary skill would have been motivated to monitor the formation of the neural network in view of the teachings of Odawara disclosing the importance of having a culture system with desired network properties useful in a method for testing molecules and/or active ingredients which influence neuronal activity and/or network formation.

Responses to Arguments
Applicant’s arguments, filed 05/04/2022, have been considered but not found persuasive.

1. 	Applicants argue (Remarks, page 2, third paragraph)
Applicant emphasizes that Tsurkan does not teach the formation of a functional network of human neuronal and glial cells by hydrogel embedded cells. Tsurkan teaches only an outgrowth of chick dorsal root ganglia in a star PEG-heparin hydrogel. There is a vast difference between the neuronal networks as shown in the present application, for example in Fig. 3 (DAPI atub) and others, as compared to Tsurkan. 


	In reply and contrary to the arguments, Johnson, not Tsurkan, is cited for teachings the formation of a functional network of human neuronal and human glial cells. Tsurkan is cited for teaching the claimed 3D hydrogel comprising heparin and PEG. 

2.	Applicants argue

The Examiner also seems to be misreading Tsurkan on p. 5 of the Office Action, when citing out of context that Tsurkan was teaching the phrase “... ‘cells were already present in the 3D hydrogel system’...”. That phrase cannot be read without the context of the entire former claim 18. 

	In reply and contrary to the arguments, the phrase is not taken out of context.  As discussed above in the body of the Office Action, Tsurkan discloses (supplemental information (SI), page 5, bottom paragraph) the heparin (HM6) was added to the cell suspension, disclosing the claimed “wherein in the introducing step, the cells were first mixed with one of the gel components, either the PEG or heparin;” claim 19, part 3 first part).  Tsurkan discloses (SI, page 5, bottom paragraph) the PEG solution was then added to the solution of the heparin and cells. Tsurkan therefore discloses the claimed  “wherein in the introducing step, the human neuronal and glial cells were first mixed with one of the gel components, either PEG or heparin and then introduced into the synthetic hydrogel system together with both gel components, such that the human neuronal and glial cells are already present.”

3.	Applicants argue 

Applicant presents this new claim 19 citing in the preamble of the claim to what the claim is directed. Applicant submits that in view of the claim preamble, the claim is directed to a method differing from Tsurkan. As stated in the MPEP, “/f the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999); MPEP 2111.02.

In reply and contrary to the arguments, Applicants are arguing the references individually and not the combination as written.  Johnson, not Tsurkan, is cited for teaching the formation of a neural network formed from human neural and human glial cells.  Johnson discloses (figure 1 C,D) the neurons expressed mature neuronal cortical markers such as βlll-tubulin and MAP2 (the claimed “mature neuronal cortical markers;” claim 19, preamble), that the neurons showed electrophysiological maturation (page 3071, right column, bottom paragraph) (the claimed “electrophysical activity;” claim 19 preamble) and that the neurons showed GABA receptor mediated currents that could be blocked with bicuculline (figure 5, Bii) (the claimed “responsiveness to neurotransmitters;” claim 19 preamble). Johnson therefor discloses a method for forming a functional neuronal network of human neuronal and human glial cells (claim 19 preamble).

4.	Arguments directed to Hartley are moot as Hartley is no longer a reference in the rejection. 

5.	Applicants argue (page 2, last paragraph)
 On p. 3070 under Materials and Methods, Johnson et al. states that “Neuroepithelial aggregates were then plated onto polyornithine-laminin-coated glass coverslips ... in a neuronal differentiation medium (NDM) containing Neurobasal medium .... Astrocytes were then plated at a density of 25,000 cells per 10mm of coverslip. After 4d, ... and the hES cell-derived neural cell-aggregate ... was allowed to attach to the astrocyte monolayer for 2h’, clearly referring to a conventional 2D culture that cannot be used to extrapolate to a similar cell response within a soft 3D- hydrogel material.

Accordingly, neither Johnson nor Hartley mix and embed the different neuronal cells within a 3D hydrogel matrix.

In reply, and contrary to the arguments, Applicants are arguing the references individually and not the combination as written.  Tsurkan is cited for teaching culture in a 3D hydrogel system.  Johnson does disclose culture in a 2D culture system and obtains a functional neuronal network of human neuronal and glial cells in the 2D culture system as discussed above. 	
It would have been obvious to one of ordinary skill to modify the Tsurkan culture method by using human neuronal and human glial cells as suggested by Johnson in view of the teachings of Tsurkan that cells embedded into the hydrogel an undergo morphogenesis into therapeutically desired phenotypes (Tsurkan, page 2606, right column, first full paragraph) and the teachings of Johnson disclosing formation of a functional human neuronal network comprising both human neuronal and human glial cells (claim 11, the claimed “human neuronal three dimensional functional network”).

6.	Applicants argue (page 3, middle of second paragraph)
Given the tremendous differences between 2D cell cultures on flat substrates and cultures in soft and degradable 3D hydrogel matrices, the person skilled of the art would look to neither Tsurkan nor Johnson and Hartley to arrive at a functional network of human neuronal and glial cells. Obviousness is not established just because prior art is capable of being modified in a way the claimed invention is configured, /n re Gianelli, 109 USPQ2d 1333.

In reply and contrary to the arguments, Johnson clearly discloses formation of functional neuronal network of human neuronal and glial cells as evidence by exhibition of the claimed properties (claim 19) in a 2D culture system.  It would have been obvious to one of ordinary skill to modify the Tsurkan culture method by using human neuronal and human glial cells as suggested by Johnson in view of the teachings of Tsurkan that cells embedded into the Tsurkan hydrogel an undergo morphogenesis into therapeutically desired phenotypes (Tsurkan, page 2606, right column, first full paragraph).  
Odawara, cited above, discloses the importance of having a culture system with desired network properties in a method for testing molecules and/or active ingredients which influence neuronal activity and/or network formation.
Zhang, cited above, discloses that 3D hydrogel cultures offer a suitable stiffness for neural cells and a higher degree of control of cellular context (page 1421, left column, top paragraph).
The cited prior art provides ample motivation to obtain a functional neuronal network of human neuronal and human glial cells in order to obtain model systems useful in a method for testing molecules and/or active ingredients which influence neuronal activity and/or network formation (Odawara) and useful for further study of control of cellular context (Zhang).

7.	Applicants argue (page 4, top paragraph)
It should, however, be noted that these dependent claims contain individual patentable features per se. In this connection, applicant wishes to refer e.g. to claim 7 and 12, which point out respectively the self-organization and the development of the networks over time. Thus, applicant not only recognized the main drawback of prior art references (Zhang) but attains also a solution in that it can culture over a period of time.

In reply and contrary to the arguments, Johnson clearly discloses cellular self-organization over time as Johnson obtains a function neuronal network of human neuronal and human glial cells exhibiting mature neuronal cortical markers, responsiveness to neurotransmitters and electrophysical activity (discussed, above). 
Zhang and Odawara are cited to address the culture over time as discussed as evidenced by quantitatively monitoring the grown, length, number and density of the forming network. 
Odawara discloses a 3D collagen gel and guidance of neural network formation under microscopic observation (Abstract) and guiding the direction of neurite elongation (Abstract) (the claimed analysis of length)(claim 12).  Odawara also discloses controlling the number of each neural subtype (the claimed analysis of number), thereby controlling the rate of cell growth (claim 12). Because Odawara discloses controlling cell number and cell types during cultivation and that the direction of neurite elongation can be controlled to produce desired network properties, Odawara discloses analyzing the length, number and density of the branches forming the network (claim 12).
Odawara also discloses quantitative analysis of the connectivity patterns of the neuronal cells by monitoring intracellular Ca+2 waves (page 2042, left column, third full paragraph) (the claimed “monitoring the formation of the neuronal network continuously over time;” claim 13) (the claimed “quantitatively analyzing connectivity and/or electrophysiological activity of the neuronal cells within the neuronal network;” claim 14).
Zhang discloses monitoring the formation of the neural network over a period of 2 weeks (page 1421, 2.1 Cell Culture), disclosing the claimed “monitoring the formation of the neural network continuously over time” (claim 13).
 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632